     Case 1:19-cv-01142-DAD-EPG Document 29 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES L. DAVIS,                                 No. 1:19-cv-01142-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   DEPARTMENT OF ADULT PAROLE                        ACTION DUE TO PLAINTIFF’S FAILURE
     OPPERATIONS HANFORD,                              TO PROSECUTE AND OBEY COURT
15                                                     ORDERS
                        Defendants.
16                                                     (Doc. No. 28)
17

18          Plaintiff Charles L. Davis1 is proceeding pro se and in forma pauperis in this civil rights

19   action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 9, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that this action be dismissed due to plaintiff’s failure to obey court orders and

23   failure to prosecute this case. (Doc. No. 28.) Specifically, plaintiff failed to appear on May 13,

24   2020 at the mandatory Initial Scheduling Conference as required by the court’s order setting the

25   conference (Doc. No. 21), and plaintiff failed to respond to the court’s order to show cause “why

26   he should not be sanctioned up to and including dismissal of this action for failing to appear at the

27
     1
       Plaintiff Davis was a state prisoner at the time he filed his complaint, but his address of record
28   indicates that he is no longer incarcerated. (See Doc. No. 28 at 1, n.1.)
                                                       1
     Case 1:19-cv-01142-DAD-EPG Document 29 Filed 10/14/20 Page 2 of 2


 1   Initial Scheduling Conference, for failing to file a scheduling conference statement, and for

 2   failing to make initial disclosures,” (Doc. No. 26). (Doc. No. 28 at 1–2.) Those pending findings

 3   and recommendations were served on plaintiff by mail at his address of record on June 9, 2020

 4   and contained notice that objections thereto were to be filed within fourteen (14) days of service

 5   of the findings and recommendations. (Id. at 4.) To date, no objections to the pending findings

 6   and recommendations have been filed, and the time in which to do so has now passed.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 8   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

 9   the findings and recommendations are supported by the record and by proper analysis.

10          Accordingly,

11          1.      The findings and recommendations issued on June 9, 2020 (Doc No. 28) are

12                  adopted in full;

13          2.      This action is dismissed due to plaintiff’s failure to obey court orders and failure to

14                  prosecute; and

15          3.      The Clerk of the Court is directed to close this case.

16   IT IS SO ORDERED.
17
        Dated:     October 13, 2020
18                                                        UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                      2
